Name: Commission Regulation (EEC) No 1880/85 of 5 July 1985 on the supply of common wheat flour to the Republic of Djibouti as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 7. 85 Official Journal of the European Communities No L 176/11 COMMISSION REGULATION (EEC) No 1880/85 of 5 July 1985 on the supply of common wheat flour to the Republic of Djibouti as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 6 June 1985 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1985. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89. (4) OJ No L 352, 14. 12- 1982, p. 1 . 0 OJ No L 54, 23 . 2. 1985, p. 1 . ( «) OJ No 106, 30. 10 . 1962, p . 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26. 7. 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27. No L 176/12 Official Journal of the European Communities 6. 7. 85 ANNEX 1 . Programme : 1985 2. Recipient : Republic of Djibouti 3 . Place or country of destination : Djibouti 4. Product to be mobilized : common wheat flour 5. Total quantity : 2 920 tonnes (4 000 tonnes of common wheat) 6. Number of lots : three Lot 1 : 973 tonnes Lot 2 : 973 tonnes Lot 3 : 974 tonnes 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (telex 24 076). 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter ) (ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new jute sacks 400 g, lined with polypropylene sacks of 110 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'FARINE DE FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE Ã LA RÃ PUBLIQUE DE DJIBOUTI' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13. Port of landing : Djibouti 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 July 1985 16. Shipment periods : Lot 1 : 17 July to 10 August 1984 Lot 2 : 1 to 30 September 1985 Lot 3:1 to 30 November 1985 17. Security : 12 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Djibouti, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200, rue de la Loi, B-1049 Brussels.